Citation Nr: 0820980	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from July 1963 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).

The veteran requested a Travel Board hearing in conjunction 
with the current claim.  The hearing was scheduled and 
subsequently held in August 2007.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.


FINDINGS OF FACT

1.  Hypertension was not present during service or manifest 
to a compensable degree within one year after discharge from 
service, and any current hypertension is not attributable to 
any event, injury, or disease in service.

2.  The veteran's hypertension is not etiologically related 
to his service-connected PTSD nor is it shown to have been 
aggravated by his PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
 
2.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d); 38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
hypertension is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition. 
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).


Factual Background and Analysis

The veteran in this case contends that his hypertension is 
related to service.  In the alternative, the veteran contends 
that his service-connected PTSD aggravated his hypertension.  
The veteran was granted service connection for PTSD in a 
rating decision dated March 2004.  The RO evaluated the 
veteran's PTSD as 30 percent disabling, effective September 
30, 2003.  

Service treatment records (STRs) associated with the 
veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in June 1963 prior to 
entering service.  The clinical evaluation was essentially 
normal, and no cardiovascular abnormalities were noted.  The 
veteran's blood pressure at that time was 126/80.  The 
veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having 
high blood pressure.  

The veteran underwent a clinical evaluation in December 1964 
for reenlistment purposes.  No cardiovascular abnormalities 
were noted at that time and the veteran's blood pressure was 
110/20.  The veteran reported to sick call in February 1967 
with complaints of nausea and vomiting.  His blood pressure 
at that time was 112/76.  Similarly, the veteran reported to 
sick call in October 1970 for treatment of sinusitis and 
acne.  The veteran's blood pressure was 120/80.  

The veteran sought care at the Walter Reed General Hospital 
Allergy Clinic at Fort Gordon, Georgia in October 1970.  Upon 
physical examination, the veteran's blood pressure was 
120/80.

The veteran was afforded a clinical evaluation in September 
1970 prior to discharge from service.  No cardiovascular 
abnormalities were noted at that time and the veteran's blood 
pressure was 130/82.  In summary, the veteran's STRs are 
negative for any diagnosis of or treatment for hypertension.

The first pertinent post-service treatment note is dated 
August 2000, nearly three decades after separation from 
service.  The veteran presented to VA at that time for a 
routine evaluation.  The veteran's past medical history was 
significant for hypertension, hyperlipidemia, uric acid 
kidney stones, seasonal allergies, and obesity.  Upon 
physical examination, the veteran's blood pressure was 120/80 
and the impression was hypertension, controlled on medication 
and hyperlipidemia, controlled by history.  The examiner 
diagnosed the veteran as being clinically stable.

A VA primary care progress note dated March 2001 showed that 
the veteran's blood pressure was 130/90.  The impression was 
hypertension, borderline on medication and hyperlipidemia 
(cholesterol normal, triglycerides elevated).  The examiner 
diagnosed the veteran as being clinically stable, but 
counseled the veteran about weight reduction and exercise.

A follow-up VA progress note dated January 2003 revealed that 
the veteran's blood pressure was 150/80.  The impression was 
hypertension, mild systolic elevation; hyperlipidemia 
(cholesterol normal, triglycerides improved); hypokalemia, 
related to hydrochlorothiazide (HCTZ).  The examiner 
diagnosed the veteran as being clinically stable, but 
counseled the veteran about weight reduction and exercise.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 2003 to assess the severity of the 
veteran's sarcoidosis and hypertension.  The examiner 
reviewed the claims file.  The veteran provided a past 
medical history in which he indicated that he was diagnosed 
as having hypertension in 1971, but that he was not treated 
for it until 1976.  Upon physical examination, the veteran's 
blood pressure was 130/80.  The impression was hypertension 
and hyperlipidemia, under treatment, obesity (body mass index 
(BMI) 35), and normal pulmonary function test.

The veteran was afforded another VA C&P examination in 
connection with the current claim in January 2005.  The 
examiner reviewed the veteran's claims file.  The veteran 
provided a social history in which he stated that he stopped 
smoking in 1975.  He also indicated that the onset of his 
hypertension was 1985.  Upon physical examination, the 
veteran's blood pressure was 130/90.  The impression was 
hypertension, hyperlipidemia, and obesity (BMI 36).  The 
examiner further stated:
I have reviewed the service medical 
records and rated the blood pressure 
values from 1963 through 1970; None of 
these values is hypertensive, so the 
veteran's hypertension did not originate 
during his active service period of 1963 
to 1970.

In March 2005, the veteran presented to VA for a myocardial 
perfusion stress test.  The veteran's clinical history was 
significant for hypertension, hyperlipidemia, obesity, and 
a family history of cardiac disease.

The veteran sought VA care in May 2005 as part of a routine 
appointment.  The veteran reported that he would be starting 
a new job in June and that he had no complaints.  The veteran 
generally reported feeling well.  The veteran's past medical 
history was significant for hypertension, hyperlipidemia, 
uric acid kidney stones, seasonal allergies, inactive 
sarcoidosis, PTSD, and obesity.  Upon physical examination, 
the veteran's blood pressure was 120/70.  The impression was 
hypertension, controlled; hyperlipidemia (cholesterol normal, 
triglycerides elevated, HDL low); past coronary artery 
disease, no evidence of ischemia; and inactive sarcoidosis.  
The examiner diagnosed the veteran as being clinically 
stable, but counseled the veteran about weight reduction and 
exercise.

A follow-up VA treatment note dated May 2006 found the 
veteran's blood pressure to be 118/82.  The impression was 
hypertension, controlled, among other conditions.  The 
examiner diagnosed the veteran as being clinically stable, 
but counseled the veteran about weight reduction and 
exercise.
 
The veteran's history of hypertension is well-documented in 
the post-service medical evidence of record.  However, the 
Board notes that none of the evidence of record links the 
veteran's hypertension to his period of active service or to 
his PTSD.  Associated with the veteran's claims file are 
numerous articles and abstracts that describe the health 
effects on veterans diagnosed with PTSD.  In particular, the 
abstracts suggested that veterans with PTSD are at higher 
risk for developing hypertension and other cardiovascular 
diseases.    

This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c) (2007).  Specifically, 
these articles are too general in nature to provide, alone, 
the necessary evidence to show that the veteran's 
hypertension was incurred in or aggravated by service or 
proximately due to, the result of, or aggravated by his 
service-connected PTSD.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  The medical treatise, textbook, or article 
must provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Here, the articles do not address the facts of the 
veteran's specific case.  Thus, the Board concludes that 
these articles do not show that the veteran's hypertension 
was incurred in or aggravated by service or proximately due 
to, the result of, or aggravated by his service-connected 
PTSD.  

The veteran testified before the undersigned VLJ in August 
2007.  In particular, the veteran stated that he served two 
tours in Vietnam as a combat medic and that he was diagnosed 
as having hypertension in the mid to late 1970s.  The veteran 
indicated that he did not have any symptoms associated with 
his hypertension and was unaware of the condition until he 
went to the doctor.  The veteran also stated that he avoided 
going to the doctor.  The veteran testified that in his 
professional opinion, he believed that his hypertension was 
related to his service-connected PTSD.  

VA requested a Veterans Health Administration (VHA) opinion 
to assess the potential relationship between the veteran's 
hypertension and his service-connected PTSD.  The VA examiner 
reviewed the veteran's claims file in April 2008 and found no 
evidence, except for the veteran's own statements, to link 
his hypertension to his service-connected PTSD.  The examiner 
noted that the veteran's hypertension was not diagnosed until 
many years after discharge from service.  Furthermore, the 
examiner reviewed and cited to five different scholarly 
medical texts related to the diagnosis and treatment of 
psychiatric conditions, hypertension, pathophysiology, and 
heart disease and was unable to find a relationship between 
PTSD and the development or diagnosis of hypertension.  The 
examiner noted:

The C-file clearly indicates that the 
appellant's hypertension was first 
diagnosed a number of years after the 
appellant's return to civilian life.  I 
cannot find any evidence in the C-file 
that the appellant's Hypertension is 
less well controlled during periods when 
the appellant's PTSD is less well 
controlled.  If the Hypertension is to 
be secondary to the PTSD, one could 
reasonably expect the severity to be 
roughly parallel (when one is good, the 
other is good and vice versa).  

For these reasons, I can [sic] do not 
believe that the appellant's 
Hypertension is secondary to the 
appellant's PTSD.  Furthermore I do not 
believe that the appellant's PTSD has 
worsened the appellant's Hypertension. 

Associated with the veteran's claims file is a letter from 
the veteran dated May 2008.  The veteran recalled one 
incident in which he heard a "fire cracker hit the ground" 
after discharge from service.  The veteran stated that his 
heart and pulse were "racing" and that his blood pressure 
was 180/100.  The veteran also related more than one 
incident in which he attended a "group session" with the 
Vietnam Veterans of America (VVA) and became agitated.  The 
veteran indicated that his blood pressure was elevated at 
those times.  The veteran opined that "[a]s a clinical 
person basic anatomy & Physiology dictates that any 
stressor (depression, flash backs, agitation, sleep loss, 
will cause an increased blood pressure." 

The veteran's representative further contended in the May 
2008 informal hearing presentation (IHP) that (1) the 
veteran's claim should be granted because the veteran is a 
trained nurse with a master's degree in nursing and by 
extension, he is competent to testify when his blood 
pressure is elevated; (2) in the alternative, the 
representative contends that the VHA opinion is inadequate 
and should be characterized as "non-evidence."  The Board 
will discuss each of these contentions in turn.

A review of the pertinent evidence of record shows that the 
veteran is not entitled to service connection for 
hypertension on a direct, presumptive, or secondary basis.  
STRs showed no diagnosis of or treatment for hypertension.  
Additionally, the January 2005 VA C&P examiner opined that 
there was no in-service diagnosis or treatment for 
hypertension.  The Board finds this opinion to be highly 
probative evidence against the claim for service connection 
on a direct basis. 

The veteran in this case has also provided conflicting 
information about the onset of his hypertension.  He stated 
on different occasions that the onset of his hypertension 
was either sometime in the 1970s or 1985.  However, there 
is no evidence of record to show that the veteran's 
hypertension was manifest to a compensable degree within 
one year after separation from service.  Thus, the 
veteran's hypertension may not be presumed to have been 
incurred in service.  On the contrary, the earliest post-
service evidence of record regarding the veteran's 
hypertension is dated August 2000, nearly three decades 
after discharge from service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the lapse of almost 
three decades between service and the first evidence of 
hypertension is evidence against the veteran's claim.  

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's hypertension to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  As previously 
stated, entitlement to direct service connection requires a 
finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this 
case, there is competent medical evidence showing a diagnosis 
of hypertension, but there is no competent medical evidence 
to link this disease, which occurred many years after 
discharge from service, to the veteran's period of active 
service, nor is there evidence to show that the veteran's 
hypertension was manifest to a compensable degree within one 
year after separation from service.  Accordingly, the Board 
concludes that the veteran's claim for service connection 
must be denied on both direct and presumptive bases.

While the veteran is not entitled to service connection for 
hypertension on either a direct or presumptive basis, the 
Board is nevertheless obligated to examine the veteran's 
claim of service connection for hypertension on a secondary 
basis.  To this end, the Board notes that the bulk of the 
veteran's argument with respect to this claim is based on 
his belief, as a nurse, that his hypertension is secondary 
to his service-connected PTSD.  As noted above, the 
veteran's representative argued that the veteran is 
entitled to service connection based on his specialized 
training as a nurse and that veteran "is competent to 
testify as to when his blood pressure goes up."

As a preliminary matter, the Board points out that the 
evidentiary requirements and burdens for establishing service 
connection are the same for all veterans, regardless of 
whether a veteran has had medical training or not.  Simply 
being a veteran with medical training does not alone warrant 
an automatic grant of service connection.

The Board acknowledges that it may not reject a favorable 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
but the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In evaluating the probative value of 
competent medical evidence, the United States Court of 
Appeals for Veterans Claims (Court) has stated, in pertinent 
part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Here, the Board finds that the veteran is competent to 
testify as a lay person about symptoms related to his 
hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (concluding that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness).  Similarly, the veteran is 
competent to offer his opinion as to the cause of his 
hypertension because he is trained as a nurse.  See 
generally, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007); Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, the Board finds that the veteran's 
statements are entitled to limited probative value in light 
of the other evidence of record.  The veteran has indicated 
in numerous statements during the pendency of this appeal 
that his hypertension is secondary to his service-connected 
PTSD.  The veteran stated that "basic anatomy & Physiology 
dictates that any stressor (depression, flash backs, 
agitation, sleep loss, will cause an increased blood 
pressure."  However, the veteran failed to cite to medical 
evidence of record to support this contention.  The veteran 
also references various articles and abstracts in support of 
this claim.  But, the Board notes that the veteran's reliance 
on general medical articles and abstracts is misplaced.  

As noted above, the medical treatise, textbook, or article 
must provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin, supra.  Some of the articles 
submitted by the veteran in the current case purportedly 
suggest a potential link between PTSD and hypertension, but 
they do not address the facts of the veteran's specific case.  
Moreover, although the veteran urges the Board to accept his 
medical conclusions regarding a possible link between his 
hypertension and service-connected PTSD as a result of his 
specialized training, it is noteworthy that the veteran 
testified in May 2008 that he did not have any symptoms 
associated with his hypertension and was unaware of the 
condition until he went to the doctor.  

By way of contrast, the Board finds the April 2008 VHA 
opinion to be highly probative evidence regarding the issue 
on appeal.  The examiner reviewed the veteran's claims file 
and found no basis upon which to link the veteran's 
hypertension to his service-connected PTSD.  The examiner 
also noted that the veteran's hypertension was not diagnosed 
until many years after discharge from service.  Furthermore, 
the examiner reviewed and cited to five different scholarly 
medical texts related to the diagnosis and treatment of 
psychiatric conditions, hypertension, pathophysiology, and 
heart disease and was unable to find a relationship between 
PTSD and the development or diagnosis of hypertension.  The 
examiner concluded:

I could not find a clear statement in 
any of the textbooks listed above that 
established a relationship between PTSD 
and the development of Hypertension or 
the diagnosis of Hypertension . . . .  
There is clear understanding in medicine 
that acute pain is associated with 
changes in heart rate and blood 
pressure, but with chronic pain these 
changes are often no longer present.

I cannot find any evidence in the C-file 
that the appellant's Hypertension is 
less well controlled during periods when 
the appellant's PTSD is less well 
controlled.  If the Hypertension is to 
be secondary to the PTSD, one could 
reasonably expect the severity to be 
roughly parallel (when one is good, the 
other is good and vice versa).  

For these reasons, I can [sic] do not 
believe that the appellant's 
Hypertension is secondary to the 
appellant's PTSD.  Furthermore I do not 
believe that the appellant's PTSD has 
worsened the appellant's Hypertension. 

In the May 2008 IHP, the veteran's representative contended 
that the VHA opinion was "inadequate and ambiguous."  
Specifically, the representative argued that the VA examiner 
failed to specifically address the veteran's claim and state 
whether the veteran's PTSD aggravated his hypertension.  In 
addition, the representative requested that VA obtain another 
independent medical opinion in this case.

After careful review of the evidence of record, the Board 
concludes that an additional independent medical opinion is 
not warranted in this instance as there is sufficient 
probative medical evidence of record in this case.  

Contrary to the representative's interpretation of the VHA 
opinion, the opinion is not inadequate or ambiguous and the 
examiner does not concede that there is a link between the 
veteran's hypertension and PTSD or that there is a likelihood 
of aggravation.  Instead, the examiner opined that if the 
veteran's hypertension was secondary to his service-connected 
PTSD, there would likely be a correlation between the 
veteran's symptoms (i.e., "when one is good, the other is 
good and vice versa.").  The examiner's review of the 
veteran's claims file is significant in what it does not 
find.  Notably, the examiner indicated that he found no 
evidence to show that when the veteran's hypertension was 
less well-controlled, the PTSD was also less well-controlled.  
Thus, the examiner determined that the veteran's hypertension 
was neither secondary to nor "worsened" (i.e., aggravated) 
by his PTSD based on a review of pertinent medical texts, and 
in the absence of specific findings shown in the veteran's 
claims file.  

In summary, the Board points out that there is no evidence 
to show a diagnosis of or treatment for hypertension in 
service.  The veteran's hypertension was not diagnosed until 
many years after service and may not be presumed to have 
been incurred in service.  Moreover, the weight of the 
probative evidence is against finding that the veteran's 
hypertension is proximately due to, the result of, or 
aggravated by a service-connected disability.  Accordingly, 
the Board finds that the criteria for entitlement to service 
connection for hypertension are not met under any theory of 
causation.  Accordingly, the veteran's claim is denied.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in March 2006 that fully addressed all 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in May 2006 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for direct and secondary service 
connection, and he was provided with notice, in a letter 
dated March 2006, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple VA examinations 
in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


